department of the treasury internal_revenue_service washington d c il tax_exempt_and_government_entities_division date jyu_ contact person identification_number telephone number lk s employer_identification_number legend a b t www v xx z b cc d dear sir or madam this is in response to your letter dated date requesting rulings under sec_4942 sec_4943 sec_4944 sec_4945 and sec_501 of the internal_revenue_code z is a private_foundation incorporated in b by its founder b z was recognized as exempt from federal_income_tax as an organization described in sec_501 of the code by a letter dated a and is classified as a private_foundation within the meaning of sec_509 z in its application_for exemption form_1023 listed promotion of conservation as its principal purpose b died in b under his last will and testament a major beneficiary of his estate was a_trust designated as x x is a qualified charitable_lead_trust providing for annual distributions to z for a period of twenty-five years after which the remaining principal will be distributed to the issue of b in the early 1980’s b was concerned about a developing need for providing food to an expanding worldwide population he selected country s as the location to achieve his goal b developed a non-exempt farm named t over the years it is one of the most productive efficient and technologically advanced farms in the area it is located the high quantity and quality of crops grown on t demonstrate how advanced agricultural methods can improve farm productivity in s and help produce food to feed its citizenry despite global underproduction the primary administration of t is conducted from the corporate office located in the capital of s the day-to-day management is conducted on site including the repayment and maintenance of farm equipment and road vehicles between and b b acquired vast tracts of land in s as part of his interest in conservation matters and food production strategies many developing countries are forced to achieve economic advances at the expense of their unspoiled environmental conditions and b hoped to minimize this effect in the region where he amassed the lands during his lifetime b donated a large part of his lands to w a national park system of s in terms of its size tis a relatively small remainder of b’s much larger holdings which were dedicated to the national park system of s as described currently t is owned by several corporations the stock of which is held by x the distribution of t from b’s estate to x was a necessary step in the administration of b’s estate the proposed distribution of t from x to z which is expected to hold t indefinitely is the completion of b’s plan thus the trustees of x propose to distribute the stock in the three corporations to z which would continue to operate t as a demonstration farm project as described above as well as initiating educational and agro-biodiversity projects described hereafter the current management of t is utilizing its best efforts to continue with the operation in conjunction with a t management is focusing on extending the development initiated with b of t as an educational and research facility specifically the management of t has embarked on the development of t as an educational resource and demonstration project in sustainable development showing how modern agricultural management in harmony with the environment can benefit the residents of s by producing greater quantities of high quality food products on a sustainable basis and simultaneously increase the educational level of the rural populace in sustainable development of agro-biodiversity a is a professor of biology at a well regarded university in the united_states he began teaching in s in as an ecologist teacher and conservation biologist a has been heavily involved in preserving the c of v a conservation area within s and located north of t a’s efforts in the 1980's and 1990’s helped to preserve the c of v and the plants and animals indigenous to that area a is a long-term advisor to v and has taught courses in biology to students of s as well as students from the united_states a’s courses have used the conserved wildland as a natural laboratory throughout s and currently his emphasis is on v where he will carry out activities jointly with t ais the recipient of prestigious awards for his work in ecology current management of t will continue with the farm operation of producing crops management is currently negotiating to construct grain drying and storage facilities on site with a view to completing the vertical integration envisioned by b by installing a complete d facility at t in the future in tandem with a and his organization students concentrating in farming and its related biodiversity development will be invited to participate in the t project and a’s field work in v these students will work closely with the experienced staff of t in all the various aspects of t and as intern apprentices to a’s staff working with v such activity includes biodiversity management and projects in pest inventory diseases field botany and novel wildland crops this supervised education will permit students to achieve more self-sufficiency as they mature to adulthood and enter the dollar_figure rural economy both formal classes and the apprenticeships internships will be used as the primary teaching tool in the future courses in agronomy efficient water management crop cultivation pest management novel crops agricultural waste biodegradation and farm management may be options available to interested students it is envisioned that an agro laboratory may be constructed on site at a later date as well as facilities in v for field education such facilities will be appropriately equipped and staffed the laboratories would experiment with the establishment of new methods and novel crops the experiments would then be tested in t and v it is anticipated that various ancillary topics would be added to the program from time to time as needed so that t could eventually become a comprehensive agricultural research_and_development facility that would play a major role in the agricultural economy of s anticipated that all of these segments would be offered initially with assistance from a management will endeavor to start with courses and apprenticeships internships of the highest initial interest and expand the scope with time it is not it is anticipated that the students will live at the farm for the school training period transportation to and from the farm together with room and board is intended to be provided to the students participating in the program surplus funds if any realized from crops grown on t to the extent that they exceed costs will be invested back into the program and or donated to conservation programs at present discussions and negotiations are underway between representatives of z v a and the s government regarding the establishment of the t agro-biodiversity project described above other organizations may be invited to participate discussions are underway with another u s public charity that has an interest in the wise use of natural_resources in comparable locales this other organization also has related facilities in s the t program is envisioned as a long-term undertaking the success and continuation of the program will be affected by a number of factors j will be used as an educational resource in a comprehensive demonstration project operated by v and z as described above it is expected that in the future situations may be encountered in which additional funding may be required it is expected that z would make grants to enable the project to continue it has been represented that in the case of grants other than to united_states public_charities z would exercise expenditure_responsibility with respect to those grants within the meaning of sec_4945 of the code however no specific grants are identified at the time of this ruling_request z has no present plan to make grants or distributions or otherwise provide additional funding for the t farm project necessary to provide funding to t it will abide by the qualifying_distribution rules under sec_4942 of the code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations regulations if an unforeseen need should occur and z should find it x and z have requested the following rulings the t farm complex as it is now operated and as it will continue to be operated under the demonstration project described above qualifies as a program related investment as defined in sec_4944 of the code to the extent that the t farm complex is held through stock ownership in corporations such ownership constitutes holdings in a functionally_related_business as described in sec_4942 of the code z’s acceptance and holding of the stock ownership of the t farm complex will not cause z to incur liability for the excise_taxes imposed under sec_4943 and sec_4944 of the code distributions by z in support of the t agro-biodiversity project- a will advance z’s charitable purposes and will not affect its exemption under sec_501 of the code will unless made to a nonexempt controlled_entity as provided in sec_4942 of the code and sec_53_4942_a_-3 of the regulations constitute qualifying distributions for purposes of sec_4942 of the code and will not constitute taxable_expenditures for purposes of sec_4945 of the code b c law and analysis sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which- the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code and sec_53_4942_a_-3 of the regulations generally provides that the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation unless the controlled_entity is an exempt_organization meeting certain requirements sec_4942 of the code provides that the term functionally_related_business means a a trade_or_business which is not an unrelated_trade_or_business or b an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is aside from the need of the organization for income or funds or the use it makes of the profits derived related to the exempt purposes of the organization sec_4943 of the code imposes an excise_tax on the excess business holding of a private_foundation sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which would have to be disposed of for the remaining holdings to be permitted holdings sec_4943 of the code provides that the term business_enterprise does not include- a functionally_related_business as defined in sec_4942 sec_4944 of the code imposes initial taxes and additional taxes on investments by a private_foundation that are made in such manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides in part that investments having the primary purpose to accomplish one or more exempt purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered an investment that jeopardizes the carrying out of exempt purposes sec_4945 of the code imposes an excise_tax on each taxable_expenditure incurred by a private_foundation sec_4945 of the code defines the term taxable_expenditure as including a grant to an organization unless such organization is described in sec_509 or or the private_foundation exercises expenditure_responsibility with respect with respect to such grant in accordance with subsection h sec_4947 of the code in effect imposes sec_4941 and sec_4945 and other private_foundation provisions on split interest trusts including charitable lead trusts sec_4947 of the code in effect imposes sec_4943 and sec_4944 on charitable lead trusts where the aggregate value of the charitable interests in such trust exceed percent of the fair_market_value of all interests in such trust sec_53_4944-3 of the regulations provides that a program related investment shall not be classified as an investment which jeopardizes the carrying out of exempt purposes of a private_foundation a program-related_investment is an investment which posses the following the following characteristics the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 no significant purpose of the investment is the production_of_income or the appreciation of property no purpose of the investment is to engage in lobbying or intervention in a political campaign sec_53_4944-3 of the regulations provides that an investment shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 of the code if it significantly furthers the accomplishment of the private foundation’s exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation’s exempt_activities sec_53_4944-3 of the regulations provides that in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it shall be relevant whether investors solely engaged in investment for profit would be likely to make the investment on the same terms as the private_foundation however the fact that an investment produces significant income or capital appreciation shall not in the absence of other factors be conclusive evidence of a significant purpose involving the production_of_income or the appreciation of property t is currently conducted as a demonstration farm project to show how advanced agricultural methods efficiently applied help improve farm productivity and produce food to feed the people of s an underdeveloped country and qualifies as a charitable scientific and educational activity the t program centers on environmentally friendly farming practices in revrul_72_560 1972_2_cb_258 the service held that an organization formed to educate the public with respect to problems associated with solid_waste pollution was an exempt activity the ruling also considered preventing environmental pollution as a charitable activity see also revrul_76_204 1976_1_cb_152 another authority to support the exempt_purpose of t's activity as charitable is the holding of 73_tc_650 in that case the organization was practicing new forms of farming that were intended to restore the soil as well as to recreate a sound environment the court held that the organization qualified as a scientific and educational_organization similarly in 76_tc_394 the court held that an organization -7- devoted to the improvement of crop seed and the certification of crop seed was an exempt activity the operation of t as a demonstration farm project would be a program related investment within the meaning of sec_4944 of the code the primary purpose of z is the promotion of conservation the operation of t in an environmentally friendly way and the demonstration of how a farm in s may be operated consistent with the nature of the land and without the need to destroy the ecosystem promotes z's and by extension x’s charitable purpose of promoting conservation the expansion of t’s activities after the stock of t is transferred by x to z to include educational activities and the operation of the agro-biodiversity project will continue to constitute charitable activities and the operation of t to further such exempt purposes will also constitute a program related investment of z in either case currently as the operation of a demonstration farm or in the future with its expanded activities it is clear that no significant purpose for the operation of t is the production_of_income or the appreciation of property for fiscal years and the farm operations of t produced net_income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively while the income from the farm operations for three of those years is not insignificant standing alone it must be considered in the context of the value of the asset and the risk associated with operations the big_number acre farm t is an investment of dollar_figure million to dollar_figure million the return on the investment is quite low less than one percent further the holding of property like t is inherently risky and requires reliance on skilled on-site management the political climate in s and the language differences create additional complications additionally with an agricultural operation uncertainties of weather make income returns undependable high annual rates of inflation and lack of marketability make it unlikely that a commercial investor would be able to realize appreciation from holding the property in the foreseeable future thus the activities of t as described above constitute a program-related_investment within in the meaning of sec_4944 of the code and sec_53_4944-3 of the regulations both in the hands of x for the ultimate benefit of z and the hands of z having established that the activities of t constitute a program-related_investment within the meaning of sec_4944 of the code in the hands of z it follows that t constitutes a functionally_related_business within the meaning of sec_4942 of the code both in the hands of x and in the hands of z after the stock representing ownership of t is transferred to z in addition it also follows that t does not constitute a business_enterprise within the definition of sec_4943 because it is a program related investment and or a functionally_related_business thus z’s acceptance and holding of stock ownership of t will not cause it to incur the excise_taxes imposed under sec_4943 nor in tandem with a an experienced ecologist teacher and conservation biologist and his organization students concentrating in farming and related biodiversity development will be invited to participate in the t project and a’s field work in v these students will work closely with the experienced staff of t in all the various aspects of t and as intern apprentices to a’s staff working with v such activity includes biodiversity management and projects in pest inventory diseases field botany and novel wildland crops this supervised education will permit students to achieve more self-sufficiency as they mature to adulthood and enter the s’s rural economy both formal classes and the apprenticeships internships will be used as primary teaching tools it is anticipated that the students will live at t for the school training period transportation to and from t together with room and board will be provided to the students participating in the program surplus funds if any realized from rice and sugar cane grown on t to the extent that they exceed costs will be invested back into the t program and or donated to conservation programs based on the facts and representations the training and educational activities proposed for z through t and a’s work with t will constitute exempt educational and scientific research activity within the meaning of sec_501 of the code therefore such activities will not affect z’s exemption under sec_501 of the code t is owned by several corporations the stock of which is currently owned by x and will be distributed to z upon receipt of a favorable ruling any expenditures by z for the operation of t a non-exempt organization would not constitute qualifying distributions within the meaning of sec_4942 of the code as a legal matter z would not be treating distributions to t or on behalf of t as qualifying distributions at least while t is nonexempt under sec_501 and owned or controlled by z or disqualified persons in respect to z as provided in sec_4942 of the code and sec_53_4942_a_-3 of the regulations even though such distributions promote z’s conservation_purpose on the other hand it is expected that z would make grants to other exempt_organizations in the future to enable the demonstration project with t to continue over the years generally grants made to united_states public_charities and foreign equivalents see revproc_92_94 c b would constitute qualifying distributions under sec_4942 and would not be taxable_expenditures under sec_4945 and would not require expenditure_responsibility by virtue of sec_4945 of the code in the case of grants to foreign organizations and u s organizations that are not public_charities z would exercise expenditure_responsibility within the meaning of sec_4945 and sec_4945 of the code accordingly such distributions and expenditures will not constitute taxable_expenditures for purposes of sec_4945 of the code accordingly we rule as follows the t farm complex as it is now operated and as it will continue to be operated under the demonstration project described above qualifies as a program related investment as defined in sec_4944 of the code to the extent that the t farm complex is held through stock ownership in corporations ownership of such stock qualifies as holdings in a functionally_related_business as described in sec_4942 of the code z's acceptance and holding of stock ownership in the t farm complex will not cause it to incur liability for the excise_taxes imposed under sec_4943 and sec_4944 of the code distributions by z in support of the t agro-biodiversity project- a will advance z’s charitable purposes and will not affect its exemption under sec_501 of the code b will unless made to a nonexempt controlled_entity as provided in sec_4942 of the code and sec_53_4942_a_-3 of the regulations constitute qualifying distributions for purposes of sec_4942 of the code and c will not constitute taxable_expenditures for purposes of sec_4945 of the code pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the person that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as precedent this ruling does not purport to rule on any other issue or code section not addressed herein sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
